By the court.
Is a Virginia certificate undeniable evidence of the facts set forth in it, or is it competent to a claimant under this state to examine into the merits of such certificate ? This is the mere abstract question, and in the determination thereof we feel ourselves bound to pay the most sacred regard to the compact between the two states.
We think the point has already been resolved in this court in Smith’s lessee v. Brown, at Uniontown May assizes 1795. “Between claimants under Virginia, the certificate of the commissioners is conclusive evidence ; but not where one of the parties claims under Pennsylvania.” We apprehend, this must have been the clear intention of the contracting states. A Pennsylvania claimant is at liberty to show fraud, mistake or a trust. Suppose-a certificate stating a party, to have made a settlement in a particular year, and it would be shown he did not come in from Europe till after the 1st January 1778, and that a title under this state did accrue before his arrival, what good reason can be assigned, why these facts should not be received in evidence.
. The operation of the certificate necessarily must be, that prima fade the facts contained in it shall be, deemed true, but not undeniably so. But it has been said, that Provence should have gone before the Virginia commissioners, or have appealed to the general court of that commonwealth. This cannot reasonably be insisted on, as to a person asserting a different jurisdiction! Besides, how does it appear that he had notice of Arsken’s application for the certificate, or of its being granted to him ? This was res inter alios aeta, and a judgment affects only parties and privies.
Our opinion on the present point is confined to the defendant’s Virginia title. The plaintiff sets up no claim under Virginia. We adhere to the opinion delivered yesterday, that the plaintiff cannot found his pretensions to the land, under the laws or customs of Pennsylvania by any improvements made thereon before the 4th November 1768. But here his settlement has been continued peaceably down until 1788, when he was stripped of possession by a trick prac*443ticed on liis tenant. ■ Opposed merely to the defendant’s Virginia certificate, if there really was no settlement made by Arsken, his improvements and peaceable possession ought to prevail.
Mr. Brackenridge,jpro quer. Mr. Woods, pro def.
Whether the application of Husk calls for the lands with clearness and precision, whether it has been abandoned, or the not obtaining a survey thereon until 1783 can rationally be accounted for under the circumstances of the country resulting from a conflict of jurisdictions, are matters of fact to be determined by the jury, but thereon the verdict ultimately depends.
Verdict for the plaintiff.